--------------------------------------------------------------------------------

AGREEMENT AND AMENDMENT NO. 1

This AGREEMENT AND AMENDMENT NO. 1 TO PLEDGE AGREEMENT (this “Agreement”) is
made as of February 27, 2015 by and among GOLDEN QUEEN MINING CO. LTD., a
British Columbia corporation (the “Borrower”), GOLDEN QUEEN MINING HOLDINGS,
INC., a California corporation (“Holdings”), GOLDEN QUEEN MINING CANADA LTD., a
recently incorporated British Columbia corporation and a wholly owned subsidiary
of the Borrower (“BC Subco”), THE LANDON T. CLAY 2009 IRREVOCABLE TRUST DATED
MARCH 6, 2009 (“LTC Lender”) and JONATHAN C. CLAY, an individual (together with
LTC Lender, the “Lenders”).

Whereas the Borrower, Holdings and the Lenders are parties to that certain
Pledge Agreement (the “Pledge Agreement”) dated December 31, 2014; terms defined
in the Pledged Agreement are used herein with the same meanings.

Whereas the Borrower and the Lenders are parties to that certain Term Loan
Agreement dated December 31, 2014 (the “Term Loan Agreement”).

Whereas Section 5.10 of the Term Loan Agreement requires BC Subco to be joined
as a guarantor to that certain Guaranty dated December 31, 2014 among Holdings
and the Lenders (the “Subsidiary Guaranty”).

Whereas pursuant to that certain Share Transfer Agreement (the “Transfer
Agreement”) dated of even date herewith between the Borrower and BC Subco, the
Borrower proposes to sell and transfer all of the shares of Holdings held by the
Borrower (the “Holdings Shares”) to BC Subco.

Whereas the shares of BC Subco held by the Borrower the “BC Subco Shares”) will
constitute Pledged Securities pursuant to the Pledge Agreement.

Whereas, pursuant to Section 5.3 of the Pledge Agreement the Borrower agreed not
to convey, sell or otherwise dispose of the Holdings Shares except in favor of
the Lenders (the “Transfer Restriction”).

Whereas the sale and transfer of the Holdings Shares by the Borrower to BC Subco
is a transaction with an Affiliate (as such is defined in the Term Loan
Agreement) and is subject to the approval requirements set forth in Section 6.7
of the Term Loan Agreement (the “Approval Requirements”).

Now, therefore, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

1. BC Subco agrees to be bound by the Pledge Agreement as if it were originally
named a Pledgor and henceforth shall be a “Pledgor” in respect of the Holdings
Shares, the Borrower hereby pledges the BC Subco Shares to the Lenders pursuant
to the Pledge Agreement, the BC Subco Shares henceforth shall constitute Pledged
Securities, and the table set forth in Exhibit A to the Pledge Agreement is
hereby amended and restated in its entirety to read as set forth in the table
attached hereto as Schedule 1.

2. BC Subco hereby agrees to be bound by the Subsidiary Guaranty as if it were
originally named a Guarantor thereunder and henceforth shall be a “Guarantor”
(as such is defined in the Subsidiary Guaranty). Without limiting the generality
of the foregoing, BC Subco hereby absolutely, unconditionally and irrevocably
guarantees to the Lenders the full and punctual payment when due (whether at
maturity, by acceleration or otherwise) and the performance of all Obligations
(as such are defined in the Term Loan Agreement). BC Subco also makes each of
the representations and warranties and agrees to each of the covenants
applicable to the Guarantor contained in the Subsidiary Guaranty.

--------------------------------------------------------------------------------

- 2 -

3. Subject to the terms and conditions set forth herein, the Lenders hereby
consent to the sale and transfer of the Holdings Shares by the Borrower to BC
Subco pursuant to the Transfer Agreement, and, solely to permit such sale and
transfer to be effected without constituting a breach of the Pledge Agreement or
the Term Loan Agreement, hereby provide a limited waiver of the Transfer
Restriction and the Approval Requirements. Other than the limited waiver
provided pursuant to this paragraph, the Transfer Restriction and Approval
Requirements shall remain in full force and effect.

4. The Pledge Agreement and the Subsidiary Guaranty, as modified hereby, shall
continue in full force and effect and shall continue to apply and be enforceable
among the parties thereto and hereto.

5. The provisions of Sections 12, 13, 14 and 15 of the Pledge Agreement are
hereby incorporated by reference into this Agreement and shall apply to this
Agreement and the parties hereto as if fully set forth herein.

[Signatures on following page]

--------------------------------------------------------------------------------

- 3 -

IN WITNESS WHEREOF, the parties hereto have executed this AGREEMENT AND
AMENDMENT NO. 1 TO PLEDGE AGREEMENT as of the date first above written.

GOLDEN QUEEN MINING CO. LTD.

By: /s/ Andrée St-Germain   Name: Andrée St-Germain   Title: CFO

GOLDEN QUEEN MINING HOLDINGS, INC.

By: /s/ H. Lutz Klingmann   Name: H. Lutz Klingmann   Title: President

GOLDEN QUEEN MINING CANADA LTD.

By: /s/ H. Lutz Klingmann   Name: H. Lutz Klingmann   Title: President

THE LANDON T. CLAY 2009 IRREVOCABLE TRUST DATED MARCH 6, 2009

By: /s/ Thomas M. Clay   Name: Thomas M. Clay   Title: Trustee

JONATHAN C. CLAY

  /s/ Jonathan Clay


--------------------------------------------------------------------------------

SCHEDULE I

Pledgor Name Issuer of Equity Interests Pledged Equity Interests Golden Queen
Mining Co. Ltd. Golden Queen Mining Canada Ltd., a British Columbia corporation
100 common shares in the capital of the issuer, constituting all of the issued
and outstanding shares of the issuer Golden Queen Mining Canada Ltd. Golden
Queen Mining Holdings, Inc., a California corporation 100 shares of common
stock, constituting all of the capital stock of the issuer Golden Queen Mining
Holdings, Inc. Golden Queen Mining Company, LLC, a California limited liability
company 50% of the LLC membership interests, subject to adjustment as set forth
in the Amended and Restated Limited Liability Company Agreement of Golden Queen
Mining Company, LLC


--------------------------------------------------------------------------------